DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 12/23/20.
Claims 1-21 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 12/23/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 1 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US Pat. 10488648 B2.  Even though US Pat. 10488648 B2 does have few optional obvious limitations. Without having those obvious limitations makes system broad and does not provide instant application a patentable distinction.


In reference to the remaining claims 2-21 in the current application 17/133,307 is not patentably distinct from the US Pat. 10488648 B2, because combined teaching of Levy (U.S. Pub. No.  20140296643 A1) and Cobaugh (U.S. Pub. No. 4241381 A) disclose all obvious variations. Please Claim Rejections - 35 USC § 103.

	Same motivation described in page 11 and 21 is applicable for combining US Pat. 10488648 B2 and stated prior arts as these are related inventions and combined teaching will accommodate predictable results.

Instant Application 17/133,307
US Pat. 10488648 B2
1. A circuit board assembly for use in a tip section of a multi-viewing element endoscope, 

said tip comprising a front pointing viewing element and at least one side pointing viewing element, 






a first base board to which the front pointing viewing element is connected;

a second base board, wherein the at least one side pointing viewing element is connected to a first side of the second base board; and








a third base board to which said first and said second base boards are connected, wherein said first and said second base 


said tip comprising a front pointing viewing element, a first side pointing viewing element, 

and a second side pointing viewing element, 



a first base board to which the front pointing viewing element is connected; 

a second base board including a first side and a second side opposite the first side, wherein the first side pointing viewing element is connected to the first side of the second base board, 

and wherein the second side pointing viewing element is facing a direction opposite the first side pointing viewing element and is connected to the second side of the second base board; 

and a third base board to which said first and said second base boards are connected, wherein said first and said 

wherein the third base board includes: a first slot having a shape substantially complimentary to a shape of an outer periphery of the first base board, and a second slot having a shape substantially complimentary to a shape of an outer periphery of the second baseboard, wherein an end portion of the first baseboard is received by the first slot, and an end portion of the second baseboard is received by the second slot.


	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (U.S. Pub. No.  20140296643 A1), in view of Cobaugh (U.S. Pub. No. 4241381 A).

Regarding to claim 1 and 11:

11. Levy teach a circuit board assembly (Levy [0246] FIG. 16 schematically depicts an isometric view of a folded flexible electronic circuit board carrying a front view camera, two side view cameras) for the tip of a multi-viewing element endoscope, (Levy [0453] FIG. 1A, which shows a multi-viewing elements endoscopy system 100) 
said tip comprising a front pointing viewing element, (Levy [0467] FIG. 1I, which shows a cross-sectional view of a tip section 163 of a multi-camera endoscope, according to an embodiment. Tip section 163 may include a front-pointing image sensor 169, such as a Charge Coupled Device (CCD) or a Complementary Metal Oxide Semiconductor (CMOS) image sensor)
a first side pointing viewing element, and a second side pointing viewing element, (Levy [0464] FIG. 1G, which shows a perspective view of a multi-camera endoscope 153, according to some embodiments. Endoscope 153 includes an elongated shaft 155 which typically includes a bending section (not shown) and a tip section 157 which terminates the endoscope. Tip section 157 includes three side-pointing cameras: a first side-pointing camera 158A, a second side-pointing camera, and a third side-pointing camera) wherein each viewing element comprises an image sensor and a lens assembly, said circuit board assembly comprising: (Levy [0467] FIG. 1I Front-pointing image sensor 169 may be mounted on an integrated circuit board 179, which 
a first base board to which the front pointing viewing element is connected; (Levy [0467] FIG. 1I Front-pointing image sensor 169 may be mounted on an integrated circuit board 179, which may be rigid or flexible. Integrated circuit board 179 may supply front-pointing image sensor 169 with necessary electrical power and may derive still images and/or video feeds captured by the image sensor)
a second base board to which a first side pointing viewing element is connected; (Levy [0469] Tip section 163 may include a side-pointing image sensor 185, such as a Charge Coupled Device (CCD) or a Complementary Metal Oxide Semiconductor (CMOS) image sensor. Side-pointing image sensor 185 may be mounted on an integrated circuit board 187, which may be rigid or flexible. Integrated circuit board 187 may supply side-pointing image sensor 185 with necessary electrical power and may derive still images and/or video feeds captured by the image sensor. Integrated circuit board 187 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope)
a third base board to which a second side pointing viewing element is connected; and, (Levy [0476] Tip section 162 may include, in addition to side-pointing image sensor 185, another side-pointing image sensor 164. Side-pointing image sensors 185 and 164 may include a Charge Coupled Device (CCD) or a Complementary Metal Oxide Semiconductor (CMOS) image sensor. Side-pointing image sensors 185 and 164 may be mounted on integrated circuit boards 187 and 166 [third board], respectively, which may be rigid or flexible. Integrated circuit boards 187 and 166 may supply side-pointing image sensors 185 and 164 with necessary electrical power and may derive still images and/or video feeds captured by the image sensor. Integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope)

Levy do not explicitly teach a fourth base board having three grooves, wherein each of said three grooves are adapted to receive one of said first, second and third base boards and wherein each of said first, second and third base boards are placed perpendicular to said fourth base board.

However Cobaugh teach a fourth base board having three grooves, wherein each of said three grooves are adapted to receive one of said first, second and third base boards and wherein each of said first, second and third base boards are placed perpendicular to said fourth base board. (Cobaugh FIGS. 1 and 2 col. 4 line 15-30 the card edge connectors thereby are mounted on the base circuit board 34, such that a plurality of circuit cards 14 are removably assembled perpendicular to a surface 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Levy, further incorporating Cobaugh in video/camera technology. One would be motivated to do so, to incorporate a fourth base board having three grooves, wherein each of said three grooves are adapted to receive one of said first, second and third base boards and wherein each of said first, second and third base boards are placed perpendicular to said fourth base board. This functionality will improve efficiency.

Regarding to claim 2:

2. Levy teach the circuit board assembly of claim 1 wherein the tip section comprises a second side pointing viewing element facing a direction opposite to the at least one side pointing viewing element, (Levy [0460] the first and second side-pointing cameras may be positioned 180 degrees apart, in opposite sides of the cylindrical surface of the tip section, so that they point in opposite directions.) wherein the second side pointing viewing element is connected to a second side of the second base board and wherein the first side of the second base board is opposite the second side of the second base board. (Levy [0464] FIG. 1G, which shows a perspective view of a multi-camera endoscope 153, according to some embodiments. Endoscope 153 includes an elongated shaft 155 which typically includes 

Regarding to claim 3 and 12:

3. Levy teach the circuit board assembly of claim 1, wherein each image sensor is a CMOS sensor (Levy [0450] an electronic circuit board assembly may be configured to carry the viewing elements, which may view through openings on the panels. Viewing elements may include an image sensor, such as but not limited to a Charge Coupled Device (CCD) or a Complementary Metal Oxide Semiconductor (CMOS) image sensor) comprising a first optics portion coupled with a second chip portion having a plurality of connector pins. (Levy [0760] FIG. 38F the image sensor 3822 captures still images and/or video feeds and in various embodiments comprises a Charge Coupled Device (CCD) or a Complementary Metal Oxide Semiconductor (CMOS) image sensor. [0761] FIG. 38G first image sensor 3822, comprising a computer chip. The first plurality of connector pins 3824a on a first end of the image sensor 3822 is folded underneath the base board 3805 and soldered to the base board 3805. The second plurality of connector pins 3825a on a second end of the first image sensor 3822 is folded over the top surface of the first metal frame 3810 and soldered to the first printed circuit board 3817)

Regarding to claim 4:

4. Levy teach the circuit board assembly of claim 3, wherein the second chip portion of the CMOS sensor is connected to the first side of the second base board or the second side of the second base board by said plurality of connector pins. (Levy [0760] FIG. 38F the image sensor 3822 captures still images and/or video feeds and in various embodiments comprises a Charge Coupled Device (CCD) or a Complementary Metal Oxide Semiconductor (CMOS) image sensor. [0761] FIG. 38G first image sensor 3822, comprising a computer chip. The first plurality of connector pins 3824a on a first end of the image sensor 3822 is folded underneath the base board 3805 and soldered to the base board 3805. The second plurality of connector pins 3825a on a second end of the first image sensor 3822 is folded over the top surface of the first metal frame 3810 and soldered to the first printed circuit board 3817)

Regarding to claim 5:

5. Levy teach the circuit board assembly of claim 1, Levy do not explicitly teach wherein said first and said second base boards are positioned perpendicular to each other.

However Cobaugh teach wherein said first and said second base boards are positioned perpendicular to each other. (Cobaugh FIGS. 1 and 2 col. 4 line 15-30 the card edge connectors thereby are mounted on the base circuit board 34, such that a plurality of circuit cards 14 are removably assembled perpendicular to a surface of the 

Regarding to claim 6:

6. Levy teach the circuit board assembly of claim 1, wherein said first base board is coupled to a metal frame which is configured to hold the lens assembly of the front pointing viewing element. (Levy [0153] an electronic circuit board assembly, comprising: a base board configured to carry a first metal frame to support the front looking viewing element and a second metal frame to support the side looking viewing element)

Regarding to claim 7:

7. Levy teach the circuit board assembly of claim 1, wherein said second base board is coupled to at least one metal frame, wherein the metal frame is configured to hold the at least one side lens assembly. (Levy [0153] an electronic circuit board assembly, comprising: a base board configured to carry a first metal frame to support the front looking viewing element and a second metal frame to support the side looking viewing element)

Regarding to claim 8:

8. Levy teach the circuit board assembly of claim 7, wherein said metal frame is configured as heat sinks. (Levy [0146] the image sensor is placed in a folded position with a first front surface facing a tip section end of the endoscope, and an opposing second back surface facing away from the tip section end of the endoscope, the first front surface receiving the associated optical lens assembly. The first front surface is a glass surface. The second back surface comprises an electronic chip. The second back surface comprises a printed circuit board. The electronic circuit board comprises an upper base board and a lower base board. The viewing element holder is a metal frame functioning as a heat sink for heat generated by said one or more illuminators)

Regarding to claim 9:

9. Levy teach the circuit board assembly of claim 1, wherein each of the front and side pointing viewing elements is associated with at least one illuminator, and wherein said circuit board assembly comprises a separate circuit board to hold each of the at least one illuminators. (Levy [0143] the first surface receiving an associated lens assembly of said at least one lens assembly; one or more illuminators associated with said at least one lens assembly; an upper base board and a lower base board adapted to support said one or more optical assemblies; and a plurality of grooves on said upper and lower base boards for supporting said one or more illuminators)

Regarding to claim 10:

10. Levy teach the circuit board assembly of claim 1, Levy do not explicitly teach wherein said third base board comprises grooves adapted to receive said first base board and said second base board.

However Cobaugh teach wherein said third base board comprises grooves adapted to receive said first base board and said second base board. (Cobaugh FIGS. 1 and 2 col. 4 line 15-30 the card edge connectors thereby are mounted on the base circuit board 34, such that a plurality of circuit cards 14 are removably assembled perpendicular to a surface of the base circuit board 34, with the side edges 16 and 18 of the cards slidably supported in the groove tracks of card guides 12)

Regarding to claim 13:

13. Levy teach the circuit board assembly of claim 11, wherein each of said first, second and third base boards is further connected to said fourth base board (Levy [0476] Integrated circuit boards 187 and 166 may be connected to a set of electrical cables (not shown) which may be threaded through an electrical channel running through the elongated shaft of the endoscope) by a flexible circuit board. (Levy [0246] FIG. 16 schematically depicts an isometric view of a folded flexible electronic circuit board carrying a front view camera, two side view cameras, and illumination sources, according to an embodiment of the current specification)

Regarding to claim 14:

14. Levy teach the circuit board assembly of claim 11, Levy do not explicitly teach wherein said second and said third base boards are positioned parallel to each other.

However Cobaugh teach wherein said second and said third base boards are positioned parallel to each other. (Cobaugh FIGS. 1 and 2 col. 4 line 15-30 the card edge connectors thereby are mounted on the base circuit board 34, such that a plurality of circuit cards 14 are removably assembled perpendicular to a surface of the base circuit board 34, with the side edges 16 and 18 of the cards slidably supported in the groove tracks of card guides 12)

Regarding to claim 15:

15. Levy teach the circuit board assembly of claim 14, Levy do not explicitly teach wherein said second and said third base boards are positioned perpendicular to the first base board.

However Cobaugh teach wherein said second and said third base boards are positioned perpendicular to the first base board. (Cobaugh FIGS. 1 and 2 col. 4 line 15-30 the card edge connectors thereby are mounted on the base circuit board 34, such that a plurality of circuit cards 14 are removably assembled perpendicular to a surface 

Regarding to claim 16:

16. Levy teach the circuit board assembly of claim 16 further comprising a front illuminator circuit board. (Levy [0495] a front optical assembly 256 is positioned on the front panel 320. In various embodiments, a first front optical window 242b, for a first front illuminator 240b, is positioned on the front panel 320)

Regarding to claim 17:

17. Levy teach the circuit board assembly of claim 16, wherein said front illuminator circuit board is shaped as a “U” and is configured to hold three illuminators associated with the front pointing viewing element. (Levy [0143] one or more illuminators associated with said at least one lens assembly; an upper base board and a lower base board adapted to support said one or more optical assemblies; and a plurality of grooves on said upper and lower base boards for supporting said one or more illuminators. Levy [0150] the front illuminator electronic circuit board and said at least one side illuminator electronic circuit board are U shaped)

Regarding to claim 18:

18. Levy teach the circuit board assembly of claim 11 further comprising two side illuminator circuit boards. (Levy [0495] a front optical assembly 256 is positioned on the front panel 320. In various embodiments, a first front optical window 242b, for a first front illuminator 240b, is positioned on the front panel 320, at least partially within the bottom right quadrant and at least partially within the bottom left quadrant. a second front optical window 242a, for a second front illuminator 240a, is positioned on the front panel 320, at least partially within the bottom left quadrant. In various embodiments, a third front optical window 242c, for a third front illuminator 240c, is positioned on the front panel 320, at least partially within the bottom right quadrant)

Regarding to claim 19:

19. Levy teach the circuit board assembly of claim 18, wherein each of the two side illuminator circuit boards is shaped as a “U” and is configured to hold two illuminators associated with the first side pointing viewing element and the second side pointing viewing element. (Levy [0143] one or more illuminators associated with said at least one lens assembly; an upper base board and a lower base board adapted to support said one or more optical assemblies; and a plurality of grooves on said upper and lower base boards for supporting said one or more illuminators. Levy [0150] the front illuminator electronic circuit board and said at least one side illuminator electronic circuit board are U shaped)

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (U.S. Pub. No.  20140296643 A1), in view of Cobaugh (U.S. Pub. No. 4241381 A), further in view Lal (U.S. Pub. No. 20160174998 A1).

Regarding to claim 20:

20. Levy teach the circuit board assembly of claim 16, Levy teach [0728] due to the folding position of the image sensor as illustrated, each of the side optic assembly occupies approximately 1.3 mm less space on the endoscope circuit board, thereby leading to the diameter of the endoscope tip being reduced by approximately 2.6 mm as compared to prior art. Levy do not explicitly teach wherein the length of the front illuminator circuit board ranges from 5.5 mm to 11.5 mm and the height of the front illuminator circuit board ranges from 2.0 mm to 8.5 mm.

However Lal teach wherein the length of the front illuminator circuit board ranges from 5.5 mm to 11.5 mm and the height of the front illuminator circuit board ranges from 2.0 mm to 8.5 mm. (Lal [0079] the exemplary device 700 of FIG. 7 can be configured on a 1 mm×7 mm flex printed circuit board (PCB). PCB side length can be as low as 1 mm and PCB side length can be any length an example length of 7 mm is given)

The motivation for combining Levy and Cobaugh as set forth in claim 1 is equally applicable to claim 20. It would have been obvious before the effective filing date of the 

Regarding to claim 21:

21. Levy teach the circuit board assembly of claim 18, Levy teach [0728] due to the folding position of the image sensor as illustrated, each of the side optic assembly occupies approximately 1.3 mm less space on the endoscope circuit board, thereby leading to the diameter of the endoscope tip being reduced by approximately 2.6 mm as compared to prior art. Levy do not explicitly teach wherein the length of each of the side illuminator circuit boards ranges from 5.5 mm to 11.5 mm and the height of each of the side illuminator circuit boards ranges from 1.0 mm to 7.5 mm.

However Lal teach wherein the length of each of the side illuminator circuit boards ranges from 5.5 mm to 11.5 mm and the height of each of the side illuminator circuit boards ranges from 1.0 mm to 7.5 mm. (Lal [0079] the exemplary device 700 of FIG. 7 can be configured on a 1 mm×7 mm flex printed circuit board (PCB). PCB side length can be as low as 1 mm and PCB side length can be any length an example length of 7 mm is given)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.